Citation Nr: 1642465	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2014, the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

This matter was remanded by the Board for additional development in January 2015.

Additionally, the Veteran has filed a timely notice of disagreement (NOD) in March 2015 with regards to the October 2014 RO rating decision that denied his claims for entitlement to service connection for a valvular heart disease and bilateral upper extremity peripheral neuropathy.  The Board notes that the RO has received the Veteran's NOD and is processing these matters.  For this reason, the Board will not address those issues at this time.  

FINDINGS OF FACT

While the minimum threshold requirements for a TDIU on a schedular basis have been met, the Veteran's service-connected disabilities alone do not preclude him from obtaining and maintaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a January 2012 correspondence, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with VA examinations with regard to his claims concerning a TDIU.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran is seeking a TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

An October 2011 VA application for increased compensation based on unemployability shows the Veteran reported that he last worked in April 1997 for a bank as a loan officer.  He claimed that his posttraumatic stress disorder (PTSD) in particular was the greatest problem causing concentration issues, nightmares, a tendency to isolate himself, temper issues, and a host of other problems.  

A January 2012 VA examination report shows that the Veteran worked 30 years at a bank as a commercial lender prior to retiring.  He also reported that he ran a farm for 48 years and was now leasing this property out.  The Veteran reported that was a County Commissioner and had been for the past two years but this was not a full time job.  He reported that his wife owned an auction business and sometimes he would spell an auctioneer but did not perform this work on a full time basis.  The examiner reported that the Veteran's knee and lower leg conditions impacted his ability to work as the condition limited stair climbing, squatting ,and kneeling.  The examiner reported that the Veteran would require additional rest periods to reduce pain symptoms during his employment.  The Veteran was noted not to use canes, braces, or wheelchairs, therefore accommodations would not be needed for supportive devices.  The Veteran was prescribed no medication that was not compatible with job safety or function.  With regards to the Veteran's diabetic neuropathy and employment, the examiner noted that the condition would cause work requiring prolonged walking or heavy labor to be limited.  The Veteran's service connected diabetes peripheral neuropathy and/or his right knee condition were noted not to preclude him from engaging in substantial gainful employment.  The examiner remarked that the Veteran had a current ability to work albeit under limited circumstances.  The Veteran was noted to have voluntarily retired from his position at a bank in 1997 which was prior to the onset of his diabetes in 2009 and the diagnosis of diabetic peripheral neuropathy in 2011.  Therefore, the examiner concluded that his retirement in 1997 from his work at the bank was not related his diabetic conditions.  The examiner also reported that the Veteran demonstrated an ability to perform substantial gainful employment prior to his retirement despite the presence of his service connected right knee condition.  

With regard to PTSD, the examiner determined that the condition caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The Veteran reported that PTSD caused a lack of concentration at work.  Although he struggled with concentration he was able to adequately complete daily tasks.  He reported that PTSD caused nightmares which often led to migraines occurring at work the next day.  The Veteran reported that his boss allowed him time away from work when the nightmares occurred.  The Veteran also reported that PTSD led to decreased intolerance of social interactions with co-workers.  The examiner noted that despite his avoidance of contact with co-workers he was able to complete necessary tasks related to job duties as he was able to work independently of others.  The examiner concluded that the impact of his impairment due to PTSD was not sufficient to render him incapable of completing his duties at work.  

A March 2012 correspondence from the Veteran's former employer showed that he was an elected official for public office and had that position since January 2011.  The Veteran was noted to have a salary of $4,750.00.  

In the Veteran's November 2012 VA form 9, he reported that he would no longer be in the public service position as of December 2012.  

A July 2013 statement from the Veteran's private doctor S.K, reported that the Veteran's many medical problems prevent him from being gainfully employed.  

A February 2015 letter from the Veteran's private physician, S.K., reports that the Veteran's chronic pulmonary inflammation caused shortness of breath and severe cough with exertion.  While the Veteran took medication for these issues, he was still limited in his ability to walk and carry out daily activities.  Dr. S.K. also reported that the Veteran had upper and lower extremity neuropathy that caused pain and limited his mobility.  

An April 2015 VA PTSD examination report showed that the Veteran was assessed with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that it was less likely than not that the Veteran would be precluded gainful employment due to his PTSD.  The examiner based this finding upon the Veteran being successful in past employment with the current symptoms of PTSD and that he worked to keep his mind off stressful events.  The examiner reported that the Veteran's limitations to gainful employment were more proximately the etiology of his medical conditions in that he tired easily and would get out of breath.  The examiner also reported that the types of employment the Veteran would be qualified for and able to perform with the current level of service-connected symptoms included assisting his children at auctions.  The examiner based this finding on the Veteran's reports working at the auctions when needed.  In regards to service connected disabilities, the examiner reported that the right knee would result in no prolonged standing or stooping, and no kneeling.  The Veteran's diabetes mellitus was noted to be in good glycemic control with HbA1c of 6.8%.  He would need to have standard breaks during a work day and eat a snack if he experienced symptoms of hypoglycemia as needed.  In regards to his lower extremity peripheral neuropathy, the examiner reported that he could perform job duties that included walking, sitting and standing.  The examiner noted that walking had been shown in numerous research studies to improve symptoms associated with peripheral neuropathy. 

Service connection is currently in effect for the following disabilities: PTSD, rated as 70 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the left and right lower extremity each rated as 20 percent disabling; and right knee degenerative arthritis, rated as 10 percent disabling.  His combined disability evaluation is 90 percent.  Therefore, the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a) are met.

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, despite having a combined disability rating of 90 percent, the evidence does not establish that the Veteran's service-connected disabilities have rendered him unemployable.  Review of the record reveals the Veteran is currently 70 years of age.  His level of education was reported as two years of college.  In terms of occupational history his major work experience has been working at a bank.  The Veteran has reported that he retired in 1997 due to his disabilities and since that time has had marginal employment as an elected official and auctioneer for his spouses company.  

Based on the foregoing, the Board finds that the Veteran is not unemployable given the current manifestations of his service-connected disabilities.  The Board further finds that there is no competent evidence suggesting the Veteran is unable to obtain or maintain substantially gainful and non-marginal employment.  The service-connected PTSD disease is productive of a serious disability, as indicated by the 70 percent rating assigned.  However, there is no indication in the record that this disability involves factors that are not reflected in the Rating Schedule, or that it impairs the Veteran's ability to work to a greater degree than recognized by that rating.  Here, the Board notes that while VA examiners have reported the Veteran's PTSD symptoms do cause some impairment in his ability to work, the symptoms do not prevent him from gaining or maintain substantial employment.  

It is also clear that the Veteran's service-connected diabetes mellitus, peripheral neuropathy, and right knee arthritis also have a significant negative impact on his ability to work.  Although there is no disputing these service-connected disabilities interfere with some types of work, there is no indication that all employment is beyond his capacity, either in the actual performance or in moving to and from such employment.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce significant impairment, the evidence does not reflect gainful employment is precluded solely due to such service-connected disabilities.  The Veteran has not identified or submitted any competent evidence which demonstrates that his service-connected disabilities, alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Rather, the evidence suggests that he has significant non-service connected pulmonary inflammation and upper extremity neuropathy problems which play a large part in his functional impairment.  Additionally, the Veteran has submitted opinions from his private physician that reports that his inability to work was due to these non-service connected disabilities.  Therefore, these disabilities and the private physician opinion do not support the TDIU claim. 

In sum, the Board finds that the Veteran's service-connected disabilities are not sufficiently severe to preclude him from obtaining or maintaining substantially gainful employment in a sedentary position.  Moreover no healthcare professional is on record as opining that the Veteran was precluded from all non-marginal occupations as a result of service-connected disabilities alone.  

For all the foregoing reasons, the claim for entitlement to a TDIU is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


